Citation Nr: 0630250	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  99-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a left ankle disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from February 1964 to June 
1964, and from June 1971 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision, which implemented a July 2004 grant of service 
connection by the Board, assigned separate 20 percent 
evaluations for the veteran's left and right ankle 
disabilities.

The present appeal was remanded by the Board in November 
2005.  All directed procedural development has been 
completed, and the veteran's claims are properly before the 
Board at this time.


FINDINGS OF FACT

1.  The veteran's left ankle disability is characterized by 
marked limitation of motion, no evidence of ankylosis, no 
evidence of prosthetic replacement of the ankle, and no 
evidence of hospitalization or marked interference with 
employment due solely to the left ankle disability.

2.  The veteran's right ankle disability is characterized by 
marked limitation of motion, no evidence of ankylosis, no 
evidence of prosthetic replacement of the ankle, and no 
evidence of hospitalization or marked interference with 
employment due solely to the right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for the veteran's left ankle disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5271 (2006).

2.  The criteria for an initial evaluation in excess of 20 
percent for the veteran's right ankle disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

As noted, judicial caselaw requires pre-decisional VCAA 
notice.  In the present case, this was not done.  However, 
the unfavorable RO decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the VCAA.  The Court acknowledged in Pelegrini that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in failing to 
provide such notice.  Rather, the veteran has the right to 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In November 2001 and January 2004 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In fact, his 
representative, who is an attorney at law, indicated in an 
August 2006 letter that there is no further evidence to 
submit and that the veteran waived initial RO consideration 
of recently submitted evidence, and requested that the Board 
address the case on the merits.


Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1359, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Given the veteran's 
extensive correspondence with VA, the highly qualified 
representation provided by the veteran's attorney, and his 
attorney's statement in August 2006 that he had no more 
evidence to submit, the Board finds that we may proceed with 
this claim.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran is currently rated 20 percent disabled for each 
ankle, under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5271 (2006).  Under that code, limitation of motion 
of the ankle is rated 20 percent when marked.  Id.  This is 
the highest rating provided under DC 5271.  Therefore, the 
Board must determine whether he is entitled to a higher 
disability rating under any other diagnostic code.

The only diagnostic code relating to ankle disabilities that 
provides for a rating in excess of 20 percent is 38 C.F.R. 
§ 4.71a, DC 5270, which rates ankylosis of the ankle.  
However, none of the veteran's private medical records, dated 
in July 1997, March 2002, December 2004, or March 2005 show 
he was ever diagnosed with ankylosis of either ankle.  In 
addition, the veteran has not complained of an inability to 
move his ankles.  In addition, VA outpatient treatment 
records and examination reports dated in June 2004 and June 
2005 show no evidence of ankylosis of either ankle.  
Therefore, an increased rating is not applicable under DC 
5270.

The veteran's attorney has contended that his disabilities 
should be rated under DC 5056.  Under that code, prosthetic 
replacement of the ankle joint is rated 40 percent with 
chronic residuals consisting of severe painful motion or 
weakness.  Id.  However, none of the medical records shows, 
and the veteran does not contend, that he has ever undergone 
prosthetic replacement of his ankles.  In a July 1997 private 
record, J.B., M.D., indicated that the veteran reported a 
history of multiple surgical procedures on both ankles.  
However, he never indicated that any of those procedures 
involved prosthetic replacement.  Indeed, a June 2004 X-ray 
report of both ankles showed the veteran was status post 
bilateral calcaneal surgery with metallic staples noted.  
However, there was no indication of any ankle replacement.  
Therefore, an increased rating under DC 5056 is not 
warranted.

The veteran's attorney has also contended that he has 
traumatic heel spur problems that are linked to service, and, 
therefore, the veteran should be entitled to separate 30 
percent disability ratings under 38 C.F.R. § 4.71a, DC 5284.  
However, service connection for the veteran's diagnosed heel 
spurs was denied in a July 2005 rating decision.  Therefore, 
additional evaluation under this code is not warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran and his attorney contended in the 
July 2004 claim that he was unable to work due to his foot 
disorders.  In a February 2005 written statement, the 
veteran's attorney indicated that he was only able to stand 
or walk for two hours per day.  In addition, she alleged that 
sedentary work requires standing or walking for one-third of 
the day, and that therefore he is unable to perform even 
sedentary work.

In this respect, the Board notes that the medical evidence 
fails to show, and the veteran has not asserted, that he has 
required frequent periods of hospitalization for his 
bilateral ankle disabilities.  While the veteran and his 
attorney have contended that his disabilities have interfered 
with his work, there is no evidence that this is solely based 
upon his service-connected ankle disorders.  In fact, the 
veteran's attorney has indicated that it is his bilateral 
foot problem, which is not service-connected, which causes 
most of the interference with his employment.  In sum, there 
is no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment due solely to the 
veteran's service-connected ankle disabilities.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for initial 
evaluations in excess of 20 percent for left and right ankle 
disabilities, the benefit-of-the-doubt doctrine is 
inapplicable, and increased ratings must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to 
"staged" ratings for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in October 1997, have his left 
and right ankle disabilities been more disabling than as 
currently rated under the present decision.


ORDER

An initial evaluation in excess of 20 percent for a left 
ankle disability is denied.

An initial evaluation in excess of 20 percent for a right 
ankle disability is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


